CONCURRING OPINION OF
MR. JUSTICE WOLF.
I entirely agree with the foregoing. The requirement of a previous judicial authorization is an opinion I have always entertained. I agreed with the former opinion delivered in this case because, after having considered the several decisions of the General Directorate of Eegistries upon this question, the fact seemed to have been definitely settled that when in the distribution of an inheritance there were minors and property was adjudicated to an heir for the payment of the ancestor’s debts the judicial authorization subsequently granted was sufficient and indeed I was unable to draw any distinc*453tion between tbat case and that wherein the property is directly adjudged in the partition to the creditor in satisfaction of his credit. In both cases I overlooked the fact that the fundamental question involved was the alienation of the minors’ property for which the prior judicial authorization always was an indispensable condition.